Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 12/2/2020.
Claims pending in the case: 1-20

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 13 and 20 in the relevant part read:  “an authorized portion of the 3D spatial environment of the user”. Based on the claim language, it is unclear what is meant by “an authorized portion”. It is unclear which portion of the environment is to be considered as the 
The dependent claims further claim scaling the authorized portion. Since it is unclear what the original size of this portion is, it is unclear what scaling is to be applied to this region. The specification uses this word without providing any explanation of what this region is. As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
For the purpose of examination authorized portion is interpreted as a region the system uses to display content in the environment.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 5-10, 13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu (US 20130135344) in view of Ouaknine (US 6091422) and Mabbutt (US 20140267400).

Regarding claim 1, Stirbu teaches, A display system for displaying virtual content in a three-dimensional (3D) spatial environment, the display system comprising: a display configured to present virtual content to an eye of a user of the display system; and circuitry in communication with the display (Stirbu: [1, 24]: virtual view of places in 3D), the circuitry configured to: 
receive a request to access 3D content that is web based (Stirbu: [25, 30]: user requests access of content in application as a map application; [66, 73]: user requests additional content such as available objects, POI etc. (3D content)); 
identify parameters associated with the 3D content comprising at least one of: a location in the 3D spatial environment of the user to display the 3D content, an orientation of the 3D content, or dimensions of the 3D content (Stirbu: [25]: identify location to display content; display content “at a location identified by a user”; [40]: orientation and size); 
display the 3D content in an authorized portion of the 3D spatial environment of the user based on the parameters (Stirbu: Fig. 5A, [73]: render the 3D content object in an allocated portion of the environment in the map; [25]: 3D map environment);
However Stirbu does not specifically teach,
a head mounted display;

in response to determining that the 3D content cannot be displayed in the authorized portion of the 3D spatial environment, automatically resize the authorized portion to allow display of the 3D content in the resized authorized portion.
Ouaknine teaches, determine whether the 3D content can be displayed in an authorized portion of the 3D spatial environment of the user based on the parameters (Ouaknine: col 20 lines 55-60: determine the r render region and adjust it according to the 3D content to be displayed in the render region – render region modified in size and shape as object moves as the older region can no longer be used; col 4 lines 45-59: region defined by the object’s dimensional data); 
in response to determining that the 3D content cannot be displayed in the authorized portion of the 3D spatial environment, automatically resize the authorized portion to allow display of the 3D content in the resized authorized portion (Ouaknine: col 20 lines 55-60, col 22 lines 54 to 58): automatically resize render region based on shape and size of displayed object; col 4 lines 45-59: region defined by the object’s dimensional data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirbu and Ouaknine because the systems are in the field of displaying 3D content. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the use of the process of adjusting a render region to display changes in 3D environment.
However Stirbu and Ouaknine do not specifically teach, a head mounted display;

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirbu and Ouaknine and Mabutt because the systems are in the field of displaying 3D content. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the use of head mounted devices to view content in 3D environment as the user can easily provide user input by the tilt of the head. The combination enables the use of a head mounted device well known in the art to view 3D content.
Please also refer to the 112(b) rejection above.

Regarding claim 5, Stirbu,  Ouaknine and Mabutt teach the invention as claimed in claim 1 above and further teach, wherein the circuitry is configured to: in response to determining that the 3D content can be displayed in the authorized portion of the 3D spatial environment, display the 3D content in the authorized portion (Ouaknine: col 20 lines 55-60, col 22 lines 54 to 58): automatically resize render region based on shape and size of displayed object, determine that the region is appropriate and display the content) (Stirbu: Fig. 5A, [73]: render the 3D content object in an allocated authorized portion of the environment in the map; [25]: 3D map environment).

Regarding claim 6, Stirbu,  Ouaknine and Mabutt teach the invention as claimed in claim 1 above and further teach, wherein to resize the authorized portion, the circuitry is configured to: determine a resize authorization status; and resize the authorized portion based on the resize authorization status (Ouaknine: col 20 lines 55-60: determine the render region and adjust it according to the 3D content to be displayed in the render region – resize is authorized when the object is moved or changed that requires re-rendering).

Regarding claim 7, Stirbu,  Ouaknine and Mabutt teach the invention as claimed in claim 6 above and further teach, wherein to determine the resize authorization status, the circuitry is configured to identify an authorization based on a user input (Ouaknine: col 20 lines 55-60: determine the render region and adjust it according to the 3D content to be displayed in the render region – resize is authorized when the object is moved or changed that requires re-rendering – may be initiated by user) (Stirbu: [25, 30]: user requests access of content in application as a map application; [66, 73]: user requests additional content such as available objects, POI etc. (3D content)).

Regarding claim 8, Stirbu,  Ouaknine and Mabutt teach the invention as claimed in claim 6 above and further teach, wherein the 3D content is associated with a web domain and wherein to determine the resize authorization status, the circuitry is configured to identify an authorization based on whether the web domain is an authorized requestor (Stirbu: [3-4]: request from a web client in web application. It is obvious that any visualization and interaction of data displayed for a specific client is based on identifying the requestor).

Regarding claim 9, Stirbu,  Ouaknine and Mabutt teach the invention as claimed in claim 6 above and further teach, wherein the resize authorization status comprises an authorization to resize the authorized portion during a current session of access to a web domain associated with the 3D content (Stirbu: [3-4]: request from a web client in web application to view and interact during a current session) (Ouaknine: col 20 lines 55-60: determine the render region and adjust it according to the 3D content to be displayed in the render region).

Regarding claim 10, Stirbu,  Ouaknine and Mabutt teach the invention as claimed in claim 1 above and further teach, wherein to resize the authorized portion, the circuitry is configured to: increase a width of the authorized portion in at least one direction by a first amount; increase a height of the authorized portion in at least one direction by a second amount; and increase a depth of the authorized portion in at least one direction by a third amount (Ouaknine: col 20 lines 55-60: determine the render region and adjust it according to the 3D content to be displayed in the render region; col 4 lines 45-59: region defined by the object’s dimensional data – dimensions may be scaled by different amounts in each direction based on shape and size of object).

	
Regarding claim 13, Stirbu teaches, A display system for displaying virtual content in a three-dimensional (3D) spatial environment, the display system comprising: a … display configured to present virtual content to an eye of a user of the display system; and circuitry in communication with the … display, the circuitry configured to: 

display the content in an authorized portion of the 3D spatial environment of the user in a first orientation (Stirbu: Fig. 5A, [73]: render the 3D content object in an allocated portion of the environment in the map; [25]: 3D map environment);
 receive a request to display the content in the 3D spatial environment of the user in a second orientation (Stirbu: [40, 54, 59]:  [40]: “display that corresponds to the new orientation information”; [54]: “specify location information and/or orientation information in the request to retrieve the POI and/or mapping information”); 
However Stirbu does not specifically teach,
a head mounted display;
determine whether the content can be displayed in the authorized portion of the 3D spatial environment of the user in the second orientation; and 
in response to determining that the content cannot be displayed in the authorized portion of the 3D spatial environment in the second orientation, 
automatically resize the authorized portion to allow display of the content in the second orientation within the resized authorized portion.
Ouaknine teaches, determine whether the content can be displayed in the authorized portion of the 3D spatial environment of the user in the second orientation (Ouaknine: col 20 lines 55-60: determine the render region needs to be updated if object is moved and orientation changed); and 

automatically resize the authorized portion to allow display of the content in the second orientation within the resized authorized portion (Ouaknine: col 20 lines 55-60: adjust render region according to the 3D content to be displayed in the render region – render region modified in size and shape as object moves as the older region can no longer be used; col 4 lines 45-59: region defined by the object’s dimensional data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirbu and Ouaknine because the systems are in the field of displaying 3D content. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the use of the process of adjusting a render region to display changes in 3D environment.
However Stirbu and Ouaknine do not specifically teach, a head mounted display;
Mabbutt teaches, a head mounted display (Mabutt: [1, 36-37]: head mounted display to view map and POI).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirbu and Ouaknine and Mabutt because the systems are in the field of displaying 3D content. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the use of head mounted devices to view content in 3D environment as the user can 
Please also refer to the 112(b) rejection above.

Regarding claim 16, Stirbu,  Ouaknine and Mabutt teach the invention as claimed in claim 13 above and further teach,  wherein the circuitry is configured to: in response to determining that the content can be displayed in the authorized portion of the 3D spatial environment in the second orientation, display the content in the authorized portion in the second orientation (Ouaknine: col 20 lines 55-60: adjust render region according to the 3D content to be displayed in the render region – render region modified in size and shape if object shape and size changes. It is obvious that if there is not change to shape and size, object may be displayed in the same render region).

Regarding Claim(s) 17-19, this/these claim(s) is/are similar in scope as claim(s) 7-9. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 2-3, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu (US 20130135344), Ouaknine (US 6091422) and Mabbutt (US 20140267400) in further view of Rogers (US 20140114845).

Regarding claim 2, Stirbu,  Ouaknine and Mabutt teach the invention as claimed in claim 1 above and further teach, wherein the circuitry is configured to: display a .. tile in the 3D 
However Stirbu,  Ouaknine and Mabutt  do not specifically teach, browser tile. 
Rogers teaches, browser tile (Rogers: Fig. 10, [127]: allow user to access other applications in a tile – browse through desktop content).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirbu and Ouaknine and Mabutt  and Rogers because the systems are in the field of displaying 3D content. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable integrating 2D content in 3D environment. The combination provides “a visual interface which integrates 2D website advantages and tools with 3D environment tools and capabilities without leaving the 3D environment” (see Rogers [15]).

Regarding claim 3, Stirbu,  Ouaknine and Mabutt and Rogers teach the invention as claimed in claim 2 above and further teach, wherein the circuitry is configured to display the browser tile in the authorized portion (Rogers: Fig. 10, [127]: display content in a tile).
Please also refer to the 112(b) rejection above.

Regarding claim 14, Stirbu,  Ouaknine and Mabutt teach the invention as claimed in claim 13 above but not, wherein the content comprises a web page.
Rogers teaches, wherein the content comprises a web page (Rogers: Fig. 10, [127]: allow user to access desktop  which may display any application such as a web page; [102]: user may navigate to web page in the 2D web browser).
The same motivation to combine the prior arts, stated above applies.

Regarding claim 15, Stirbu,  Ouaknine and Mabutt teach the invention as claimed in claim 13 above and further teach, wherein the circuitry is configured to: display the content within a virtual browser tile in the 3D spatial environment, and wherein the authorized portion of the 3D spatial environment comprises: a width greater than the width of the virtual browser tile; a height greater than the height of the virtual browser tile; and a depth greater than the depth of the object (Ouaknine: col 21 lines 62-65: render region with height, width and depth in which the content can be displayed – this implies that the region that displays a content within it bigger than the content itself; col 16, lines 21-26: larger render region)
But Stirbu,  Ouaknine and Mabutt  does not teach that the object is a virtual browser tile.
Rogers teaches, virtual browser tile (Rogers: Fig. 10, [127]: allow user to access desktop  content and browse through application in a tile within the 3D environment).
The same motivation to combine the prior arts, stated above applies.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu (US 20130135344) in view of Samuel (US 20020163545) and Mabbutt (US 20140267400).

Regarding claim 20, Stirbu teaches, A display system for displaying virtual content in a three-dimensional (3D) spatial environment, the display system comprising: a … display configured to present virtual content to an eye of a user of the display system; and circuitry in communication with the … display (Stirbu: [1, 24]: virtual view of places in 3D), the circuitry configured to: 
receive a request to access 3D content (Stirbu: [25, 30]: user requests access of content in application as a map application; [66, 73]: user requests additional content such as available objects, POI etc.);
 identify parameters associated with the 3D content comprising at least one of: a location in the 3D spatial environment of the user to display the 3D content, an orientation of the 3D content, and dimensions of the 3D content (Stirbu: [25]: identify location to display content; display content “at a location identified by a user”; [40]: orientation and size); 
display the 3D content in an authorized portion of the 3D spatial environment of the user based on the parameters (Stirbu: Fig. 5A, [73]: render the 3D content object in an allocated portion of the environment in the map; [25]: 3D map environment);
However Stirbu does not specifically teach,
a head mounted display;
determine whether the 3D content can be displayed in an authorized portion of the 3D spatial environment of the user based on the parameters; and 

Samuel teaches, determine whether the 3D content can be displayed in an authorized portion of the 3D spatial environment of the user based on the parameters (Samuel: [40]: Determine space is limited); and 
in response to determining that the 3D content cannot be displayed in the authorized portion of the 3D spatial environment, display a representation of the 3D content at the location in the 3D spatial environment (Samuel: [40]: Display a representation if space is limited).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirbu and Samuel because the combination would enable displaying a truncated version or a thumbnail representation of a POI in screens with limited space. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable displaying content using a representation for small display area as is commonly done in the art. 
However Stirbu and Samuel do not specifically teach, a head mounted display;
Mabbutt teaches, a head mounted display (Mabutt: [1, 36-37]: head mounted display to view map and POI).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stirbu and Samuel and Mabutt because the systems are in the field of displaying 3D content. One of ordinary skill in the art 
Please also refer to the 112(b) rejection above.

	Allowable Subject Matter
Claim(s) 4, 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176